DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/576,274 field October 24th, 2017).

Response to Arguments
Applicant amended claims 1 – 3, 8 – 9, 11, 21 – 23, and 25 – 26 beyond formalities and 112 Rejections.
The pending claims are 1 – 13 and 21 – 27 [Page 9 lines 1 – 6].

Applicant amended the Specification to address Examiner’s Objection [Page 9 lines 7 – 11].
Applicant requests to hold Examiner’s Obvious Double Patenting Rejection in abeyance [Page 9 lines 12 – 16].  The Examiner updates the Rejection in view of the amended claims.
Applicant amended the claims to address Examiner’s Claim Objections [Page 9 lines 17 – 24].  However, new Objections may be made based on the amended claims.
Applicant amended the claims and argues against Examiner’s 112(b) Rejections [Page 10 lines 1 – 29].
Applicant amended the claims and argues against Examiner’s 112(d) Rejections [Page 11 line 1 – Page 13 line 2].

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, Applicant recites references cited against the claims [Page 13 lines 3 – 7].
Second, the Applicant argues the memory usage of Wu cannot be incorporated into Rapaka [Page 13 lines 8 – 23].  The argument is unpersuasive.  The Applicant attempts to limits the function of the memories taught rather than appreciate one of ordinary skill in the art would select static or dynamic memories for implementation as suggested / taught by Wu for the memories taught in Rapaka.  Additionally, the claims only require the local static memory to store “data associated with the first [second] reconstructed block” but not the motion vector data, thus in the broadest reasonable interpretation of the claimed data, the pixel / image data used for motion estimation / compensation claimed to derive motion vectors is encompassed thus Wu’s memory even in disputed Paragraph 34 renders obvious the claimed feature.  However, in view of the amended claims, an additional reference is cited in the interest to expedite prosecution.
In response to applicant's argument that the functions of Wu’s memories to the selected from are to be incorporated into Rapaka’s system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only motion vectors are stored in the local static memory when only “data associated with […] reconstructed block” is required) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Third, the Applicant lists alleged benefits / improvements of the invention [Page 13 line 24 – Page 14 line 10].  Applicant refers to their specification and emphasizes the work with key frames, the use of key frames is not recited in the independent claims.  Further, the address of idle time processing / memory usage is not addressed or recited in the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., key frames (cited in dependent claims) and idle functions / time in memory usage during motion prediction processing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Fourth, the Applicant recites amended claim 1 and notes similar amendments were made in claims 8 and 21 [Page 14 lines 11 – 24].  In view of the amended claims, an additional reference is cited to expedite prosecution.
Fifth, the Applicant contends the independent claims were similarly cited and the references cited against the dependent claims allegedly do not render obvious the dependent claims [Page 14 line 25 – Page 15 line 11].
While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given above.  However, the view of the amended claims, the Examiner in the interest to expedite prosecution cites an additional reference against the claims.

Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on December 7th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1st, 2020 was filed before the mailing date of the First Action on the Merits (mailed January 18th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 and 21 – 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 13 – 14, and 16 – 18 of U.S. Patent No. #10,798,402.
Although the claims at issue are not identical, they are not patentably distinct from each other for at least the reasons given in the table below:
Notes: The Examiner in the interest of brevity does not comment on identical / similar limitations.  The Examiner in the Obviousness statement presents findings one of ordinary skill in the art understands the pending decoder claimed as being the faithful inverse of the patented encoder.
Pending Application
US Patent #10,798,402
Published Claims
Claim 1) A method, comprising:

decoding a first encoded block of an encoded video frame to produce a first decoded block, wherein decoding the first encoded block includes dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block to produce a first reconstructed block;

[The “transforming”, “quantizing”, and “reconstructing” limitations in the Patented claim render obvious the inverse steps of the pending claim and the “current block” as an obvious variants of the pending “first block” as would be readily recognized to one of ordinary skill in the art.]

storing data associated with the first reconstructed block within a local static memory of a hardware decoder; and

[The patented “local static memory” storing associated data with blocks (see the Patented “identifying” limitations and the “storing” limitation) renders obvious the pending limitation.]

decoding a second encoded block of the encoded video frame by:
selecting a motion vector from one of a first set of motion vector candidates or a second set of motion vector candidates, wherein the first set of motion vector candidates is identified by performing motion compensation based on the data associated with the first reconstructed block stored within the local static memory and wherein the second set of motion vector candidates is identified by performing motion compensation based on reference frame data stored within the local static memory; and

[The Patented “identifying” limitations renders obvious the inverse steps of the pending limitations where one or more blocks are stored in the local static memory including motion vector information as part of the data rending the pending claim an obvious variant to one of ordinary skill in the art.]

reconstructing the second encoded block using the motion vector to produce a second reconstructed block.

[The limitation is the obvious variant of the inverse of the preamble (encoding a current block) which is duplicated for the results of using the same “determining” limitation in the patented claim (and the previous “selecting” patented limitation).]
Claim 1) A method for encoding a current block of a current video frame of a video sequence, the method comprising:

identifying a first set of motion vector candidates by performing motion estimation based on first data stored in a local static memory of a hardware encoder used for encoding the current video frame, the first data associated with one or more encoded blocks preceding the current block within the current video frame, the first data stored in the memory subsequent to an encoding of the one or more encoded blocks, wherein at least one motion vector candidate of the first set of motion vector candidates is an irregular motion vector indicative of a motion warping associated with the one or more encoded blocks;

identifying a second set of motion vector candidates by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence;

selecting at least one motion vector from at least one of the first set of motion vector candidates or the second set of motion vector candidates, the at least one motion vector including the irregular motion vector;

determining a prediction residual block for the current block using a prediction block generated based on the selected at least one motion vector;

transforming the prediction residual block to produce transform coefficients;

quantizing the transform coefficients to produce quantization coefficients;

reconstructing the quantization coefficients to produce a reconstructed current block of the current video frame; and

storing second data in the local static memory for use in encoding a video block following the current block within the current video frame, the second data corresponding to a visual aspect of the video sequence represented by pixel values of the reconstructed current block of the current video frame.
Claim 2) The method of claim 1, wherein the data associated with the first reconstructed block is first data and the motion vector is a first motion vector, the method further comprising:

storing second data associated with the second reconstructed block within the local static memory; and

using the second data stored within the local static memory to identify a third set of motion vector candidates for selecting a second motion vector for decoding a third encoded block of the encoded video frame.

[The “identifying” limitations patented stores motion vector information (the pending limitation is broader and thus rendered obvious) and the patented use of “subsequent blocks” (in the Patented claim) which use the stored motion vector data renders obvious the pending limitation of second and third sets and first and second blocks being processed.]
Claim 1) [Relevant portions]
identifying a first set of motion vector candidates by performing motion estimation based on first data stored in a local static memory of a hardware encoder used for encoding the current video frame, the first data associated with one or more encoded blocks preceding the current block within the current video frame, the first data stored in the memory subsequent to an encoding of the one or more encoded blocks, wherein at least one motion vector candidate of the first set of motion vector candidates is an irregular motion vector indicative of a motion warping associated with the one or more encoded blocks;

identifying a second set of motion vector candidates by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence;

selecting at least one motion vector from at least one of the first set of motion vector candidates or the second set of motion vector candidates, the at least one motion vector including the irregular motion vector;

determining a prediction residual block for the current block using a prediction block generated based on the selected at least one motion vector;
Claim 3) The method of claim 2, wherein the second data associated with the second reconstructed block is indicative of a video object associated with the second encoded block.

[The Patented “visual aspect” in view of Patented Specification Column 11 lines 4 – 33 and Column 13 line 58 – Column 14 line 6 renders obvious the patented “aspect” and including “objects” associated with block and pixel data to one of ordinary skill in the art and further shows the Patented limitation encompasses the pending one as the faithful inverse as well.]
Claim 1) [Relevant portion only]
storing second data in the local static memory for use in encoding a video block following the current block within the current video frame, the second data corresponding to a visual aspect of the video sequence represented by pixel values of the reconstructed current block of the current video frame.
Claim 4) The method of claim 1, wherein the motion vector is determined using sub- pixel interpolation or motion warping.

[The Patented “identifying” limitation uses motion vectors which indicate motion warping rendering the pending limitation obvious to one of ordinary skill in the art.]
Claim 1) [Relevant portion]
identifying a first set of motion vector candidates by performing motion estimation based on first data stored in a local static memory of a hardware encoder used for encoding the current video frame, the first data associated with one or more encoded blocks preceding the current block within the current video frame, the first data stored in the memory subsequent to an encoding of the one or more encoded blocks, wherein at least one motion vector candidate of the first set of motion vector candidates is an irregular motion vector indicative of a motion warping associated with the one or more encoded blocks;

Claim 5) The method of claim 1, wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame.

[The Patented claim renders obvious the region used in the decoder which is the inverse of the Patented encoder as would be obvious to one of ordinary skill in the art.]
Claim 2) The method of claim 1, wherein the one or more encoded blocks are outside of a restricted area of the current video frame, the restricted area corresponding to a portion of the current video frame reserved for encoder pipeline processing.
Claim 6) The method of claim 1, wherein one or more syntax elements encoded to a bitstream from which the encoded video frame is decoded indicate whether to use the first set of motion vector candidates or the second set of motion vector candidates to select the motion vector, wherein selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates comprises:

selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates based on the one or more syntax elements.

[Patented claim 4 renders obvious the features of the pending claim as being the inverse steps / process.]
Claim 1) [See above]

Claim 4) The method of claim 1, wherein the selected at least one motion vector is selected from the first set of motion vector candidates, the method further comprising: encoding one or more syntax elements to a header of the current video frame within a bitstream to which the current block is encoded, the one or more syntax elements indicating that the first data was used to encode the current block.
Claim 7) The method of claim 1, wherein the encoded video frame is a key frame.

[Patented claim 13 is similar to Patented claim 1 thus Patented claim 18 is an identical / obvious variant of the pending claim (frame encoded was a key frame).]
Claim 18) The method of claim 13, wherein the current video frame is a key frame.
Claim 8) A method, comprising:

storing, in a local static memory of a hardware decoder used to decode an encoded video frame, first reconstructed block data associated with a first encoded block previously decoded from the encoded video frame, by dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block;

[Patented claim 13 first limitation and claim 17 render obvious the features as the inverse of the pending decoder (e.g. generating the information to decode).  Further Patented claim 1 (see above) in the “identifying” and “storing” limitations renders obvious the pending limitations.]

decoding a second encoded block of the encoded video frame by:
selecting a motion vector from one of a first set of motion vector candidates or a second set of motion vector candidates, wherein the first set of motion vector candidates is identified by performing motion compensation based on the first reconstructed block data stored within the local static memory and wherein the second set of motion vector candidates is identified by performing motion compensation based on reference frame data stored within the local static memory; and

[Patented claim 13 “selecting” limitation and the “storing” limitation render obvious the features in the pending claim and where there is “at least one” frame comprising multiple blocks previously encoded rendering obvious the features in the pending limitation.]

reconstructing the second encoded block using the motion vector to produce second reconstructed block data; and

storing, in the local static memory, the second reconstructed block data associated with the second decoded block, wherein the hardware decoder is configured to use the second reconstructed block data to decode one or more other encoded blocks from the encoded video frame.

[The Patented claims 1 and 13) “encoding” steps where in the “selecting” limitation (claim 13) or “identifying” limitations in claim 1 associated motion vectors to the blocks to encode / decode rendering obvious the decoder as the inverse of the encoder.]
Claim 1) [See Above]
Claim 13) A method for encoding a current block of a current video frame of a video sequence, the method comprising:

storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;










selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;

encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is configured to use the second data to encode one or more other video blocks of the current video frame.

Claim 17) The method of claim 13, wherein encoding the current block of the current video frame using the at least one motion vector comprises: determining a prediction residual block for the current block using a prediction block generated based on the at least one motion vector; transforming the prediction residual block to produce transform coefficients; quantizing the transform coefficients to produce quantization coefficients; reconstructing the quantization coefficients to produce a reconstructed current block; and filtering at least a portion of the reconstructed current block to produce the second data.
Claim 9) The method of claim 8, wherein the first reconstructed block data is indicative of a first video object associated with the first encoded block and the second reconstructed block data is indicative of a second video object associated with the second encoded block.

[The Patented “visual aspect” in view of Patented Specification Column 11 lines 4 – 33 and Column 13 line 58 – Column 14 line 6 renders obvious the patented “aspect” and including “objects” associated with block and pixel data to one of ordinary skill in the art and further shows the Patented limitation encompasses the pending one as the faithful inverse as well.]
Claim 13) [Relevant portion]
encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is configured to use the second data to encode one or more other video blocks of the current video frame.
Claim 10) The method of claim 8, wherein the motion vector is determined using sub- pixel interpolation or motion warping.

[The Patented “selecting” limitation uses motion vectors which indicate motion warping rendering the pending limitation obvious to one of ordinary skill in the art.]
Claim 13) [Relevant portion]
selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;
Claim 11) The method of claim 8, wherein the first encoded block is decoded to produce a first decoded block before the second encoded block is decoded, and wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame.

[The Patented claim renders obvious the region used in the decoder which is the inverse of the Patented encoder as would be obvious to one of ordinary skill in the art.]
Claim 14) The method of claim 13, wherein the one or more encoded blocks are outside of a restricted area of the current video frame, the restricted area corresponding to a portion of the current video frame reserved for encoder pipeline processing.
Claim 12) The method of claim 8, wherein one or more syntax elements encoded to a bitstream from which the encoded video frame is decoded indicate whether to use the first set of motion vector candidates or the second set of motion vector candidates to select the motion vector, wherein selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates comprises: selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates based on the one or more syntax elements.

[Patented claim 16 renders obvious the features of the pending claim as being the inverse steps / process.]
Claim 16) The method of claim 13, further comprising: encoding one or more syntax elements to a header of the current video frame within a bitstream to which the current block is encoded, the one or more syntax elements indicating that the first data was used to encode the current block.
Claim 13) The method of claim 8, wherein the encoded video frame is a key frame.

[Patented claim 13 is similar to Patented claim 8 (see above) thus Patented claim 18 is an identical / obvious variant of the pending claim (frame encoded was a key frame).]
Claim 18) The method of claim 13, wherein the current video frame is a key frame.
Claim 21) A method, comprising:














decoding a second encoded block of the encoded video frame by:
selecting a motion vector from one of a first set of motion vector candidates or a second set of motion vector candidates, wherein the first set of motion vector candidates is identified by performing motion compensation based on first reconstructed block data stored within the local static memory and wherein the second set of motion vector candidates is identified by performing motion compensation based on reference frame data stored within the local static memory, 

wherein the first reconstructed block data stored within the local static memory is associated with a first encoded block preceding the second encoded block within the encoded video frame, wherein the first reconstructed block data is produced by decoding the first encoded block before the decoding of the second encoded block; and

[Patented claim 13 “selecting” limitation and the “storing” limitation render obvious the features in the pending claim.  Additionally, the Patented “current block” and “previous block” renders obvious the pending first and second blocks being processed / decoded.]

reconstructing the second encoded block using the motion vector to produce second reconstructed block data.

[Patented claim 13 and claim 17 render obvious the features as the inverse of the pending decoder (e.g. generating the information to decode and steps needed).  Further patented claim 1 (see above) in the “identifying” and “storing” limitations renders obvious the pending limitations.]

Claim 13) A method for encoding a current block of a current video frame of a video sequence, the method comprising:

storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;









selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;

encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is configured to use the second data to encode one or more other video blocks of the current video frame.

Claim 17) The method of claim 13, wherein encoding the current block of the current video frame using the at least one motion vector comprises: determining a prediction residual block for the current block using a prediction block generated based on the at least one motion vector; transforming the prediction residual block to produce transform coefficients; quantizing the transform coefficients to produce quantization coefficients; reconstructing the quantization coefficients to produce a reconstructed current block; and filtering at least a portion of the reconstructed current block to produce the second data.
Claim 22) The method of claim 21, comprising: storing the second reconstructed block data within the local static memory;

and using the second reconstructed block data to identify a third set of motion vector candidates for selecting a second motion vector for decoding a third encoded block of the encoded video frame.

[Patented claim 13 in the “storing” limitation has the local static memory claimed and the “selecting” limitation renders obvious the data associated with the previously encoded blocks (stored / second blocks).  One of ordinary skill in the art readily understands the pending claim as the obvious inverse of the patented claim.]
Claim 13) [Relevant portions only]
storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;

selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;
Claim 23) The method of claim 21, comprising: storing the first reconstructed block data within the local static memory responsive to producing the first reconstructed block data decoding the first encoded block.

[Patented claim 13 in the “storing” limitation has the local static memory claimed and the “selecting” limitation renders obvious the data associated with the currently being encoded block.  One of ordinary skill in the art readily understands the pending claim as the obvious inverse of the patented claim.]
Claim 13) [Relevant portions only]
storing, in a local static memory of a hardware encoder used to encode the current video frame, first data associated with one or more previously encoded blocks of the current video frame;

selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping;
Claim 24) The method of claim 21, wherein the motion vector is selected based on one or more syntax elements decoded from a bitstream to which the encoded video frame is encoded.

[Patented claim 16 renders obvious the features of the pending claim as being the inverse steps / process.]
Claim 16) The method of claim 13, further comprising: encoding one or more syntax elements to a header of the current video frame within a bitstream to which the current block is encoded, the one or more syntax elements indicating that the first data was used to encode the current block.
Claim 25) The method of claim 21, wherein second reconstructed block data is indicative of a video object associated with the second encoded block.

[The Patented “visual aspect” in view of Patented Specification Column 11 lines 4 – 33 and Column 13 line 58 – Column 14 line 6 renders obvious the patented “aspect” and including “objects” associated with block and pixel data to one of ordinary skill in the art and further shows the Patented limitation encompasses the pending one as the faithful inverse as well.]
Claim 13) [Relevant portion]
encoding the current block of the current video frame using the at least one motion vector; and storing, in the local static memory of the hardware encoder, second data corresponding to a visual aspect of the video sequence represented by pixel values of the encoded current block of the current video frame, wherein the hardware encoder is configured to use the second data to encode one or more other video blocks of the current video frame.
Claim 26) The method of claim 21, wherein the first encoded block is decoded to produce a first decoded block before the second encoded block is decoded, and wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame.

[The Patented claim renders obvious the region used in the decoder which is the inverse of the Patented encoder as would be obvious to one of ordinary skill in the art.]
Claim 14) The method of claim 13, wherein the one or more encoded blocks are outside of a restricted area of the current video frame, the restricted area corresponding to a portion of the current video frame reserved for encoder pipeline processing.
Claim 27) The method of claim 21, wherein the motion vector is determined using sub-pixel interpolation or motion warping.

[The Patented “selecting” limitation uses motion vectors which indicate motion warping rendering the pending limitation obvious to one of ordinary skill in the art.]
Claim 13) [Relevant portion]
selecting at least one motion vector from at least one of a first set of motion vector candidates identified by performing motion estimation based on the first data stored in the local static memory of the hardware encoder or a second set of motion vector candidates identified by performing inter-prediction against at least one encoded block of at least one previously encoded video frame of the video sequence, wherein the at least one motion vector includes at least one irregular motion vector indicative of a motion warping




It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention for one of ordinary skill in the art to understand the encoding processes / methods and apparatus in the Patented claims are obvious variants of the pending claim decoder or the encoding steps encompass the pending decoding claim especially in view of the Patented Specification in at least Column 4 lines 19 – 41 and Column 19 lines 11 – 18 asserting one of ordinary skill in the art understands the relationship between encoding and decoding and in Column 2 lines 19 – 44 the decoding functions given are inverses of encoding systems / methods previously described.

Claim Objections
Claims 1 – 13 and 21 – 27 are objected to because of the following informalities:
Regarding claim 21, the claim appears to omit essential steps / information (see struck steps of “dequantizing, inverse transform, predicting, reconstructing, and filtering”) to contrast “decoded” and “reconstructed” blocks but without listing the steps needed to identify where in the decoding process a block is reconstructed (after corrected by the residual added and motion estimate) as to when it is decoded (e.g. after entropy decoding).
Regarding claims 22 – 27, the dependent claims do not cure the deficiencies of Independent claim 21 from which they depend and thus are similarly Objected.

Regarding claim 1, the claim attempts to distinguish between two motion compensations performed using data in the local static memory, but the “first reconstructed block” is within the “reference frame data” as the frame is composed of multiple blocks (and the first block was already processed) and thus the distinction between the two sets of motion vectors for selection may be the same set (e.g. first block motion vectors) making the claim appear vague and Indefinite.
Regarding claims 8 and 21, see claim 1 for similarly reasoning thus the claims are similarly Objected.
Regarding claims 2 – 7, 9 – 13, and 22 – 27, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Objected.

Regarding claim 8, the claimed “second reconstructed block data” [line 14] appears to lack Antecedent Basis.
Regarding claim 21, the claimed “first reconstructed block data” [line 5] appears to lack Antecedent Basis.
Regarding claim 21, in line 13 the claimed “before the decoding of the second encoded block” appears to lack Antecedent Basis making the claim vague and Indefinite regarding “the decoding” rather than before decoding the second block.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 12 and 21 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, et al. (US PG PUB 2016/0105682 A1 referred to as “Rapaka” throughout), and further in view of Wu, et al. (US PG PUB 2016/0227238 A1 referred to as “Wu” throughout) [Cited in Applicant’s October 1st, 2020 IDS as US PG PUB Item #3], and Kondo (US PG PUB 2019/0208197 A1 referred to as “Kondo” throughout).
Regarding claim 1, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitations, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
decoding a first encoded block of an encoded video frame to produce a first decoded block, wherein decoding the first encoded block includes dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block to produce a first reconstructed block [Rapaka Figure 16 (see at least reference characters 29 and 78 (input encoded frames), 86 (inverse quantization is an obvious variant of dequantization), 88 (inverse transform), 81, 82, 84, 85 (prediction steps including IntraBC mode / motion vector re-use), 90 (reconstruction), and 91 (filtering the decoded block)) and 18 (decoding method) as well as Paragraphs 162 – 164 (decoding slices / frames and the blocks therein), 167 (frame based decoding), 168 – 171 (prediction / IntraBC / motion compensation used in decoding), 172 – 174 (decoding steps including inverse transform, dequantization, reconstruction, and filtering including frame based decoding)];
storing data associated with the first reconstructed block within a local static memory of a hardware decoder [Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka) and additionally Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216 (acquiring information and memories to use for decoding)), 20, 24, (signaling re-using motion vector information), 26 – 27 (motion vector stored as part of intra block copy for modifying Wu’s memory usage), 35 (memory local to the decoding / video processing section – see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)]; and
decoding a second encoded block of the encoded video frame [Rapaka Figures 5, 13, 14, 16, and 18 (see at least reference characters 104, 106, and 102 (current / second block using motion vector information from a previous / first block in a reference frame) and 310, 312, 314, and 316 (current / second block decoded in an encoded frame) as well as Paragraphs 167 – 170, 173 – 177 (IntraBC / IBC decoding of current block based on a previous block) and 180 – 183 (method of decoding a current block with a previous block in a frame)] by:
selecting a motion vector from one of a first set of motion vector candidates or a second set of motion vector candidates, wherein the first set of motion vector candidates is identified by performing motion compensation based on the data associated with the first reconstructed block stored within the local static memory [See next limitations for citations of the references as the first block is within the claimed reference frame], and wherein the second set of motion vector candidates is identified by performing motion compensation based on reference frame data stored within the local static memory [Rapaka Figures 5, 13 – 14 (signaling selection of mode and motion information to use in encoding / decoding) 16 (see at least reference characters 78, 92 (buffers storing motion information), 81, 82, 84, and 85 (prediction modes to select from including IntraBC), and 18 (see at least reference characters 310, 312, 314, and 316) as well as Paragraphs 139 – 142 (signaling to the IntraBC unit in an encoder / decoder to re-use previous motion vector information or to perform Intra or Inter prediction (e.g. motion compensation)), 163 – 165 (memories used in prediction / reconstruction of decoded blocks), 167 – 171 (selection of prediction techniques to use (e.g. IBC / IntraBC or not and if IntraBC which motion vector to select from the local / on-chip buffers based on signaled syntax elements)), 174 – 177 and 180 – 183 (prediction region / blocks re-using motion information from previous blocks when using IntraBC / IBC coding mode where syntax elements select the prediction information needed or inter prediction within the reference frames); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka in storing motion vectors for IntraBC – as further evidenced by Kondo); Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216 (acquiring information and memories to use for decoding)), 20, 24, (signaling re-using motion vector information), 26 – 27 (motion vector stored as part of intra block copy for modifying Wu’s memory usage), 35 (memory local to the decoding / video processing section – see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)]; and
reconstructing the second encoded block using the motion vector to produce a second reconstructed block [Rapaka Figures 5, 13 – 14, 16 and 18 (decoder and method) as well as Paragraphs 167 – 170, 173 – 177 (motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), and 180 – 183 (method of decoding a current block with previous motion information of a previous block)].
The motivation to combine Wu with Rapaka is to combine features in the same / related field of invention of coding / decoding using IntraBC modes [Wu Paragraph 2] in order to improve efficiency of the coding / decoding pipeline architecture [We Paragraphs 2 and 7 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Kondo with Wu and Rapaka is to combine features in the same / related field of invention of “Intra BC [Intra block copy] prediction” [Kondo Paragraphs 2 and 5] in order to improve accuracy of the prediction, motion information used, and overall efficiency / compression of blocks for faster display [Kondo Paragraphs 6 – 10 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Rapaka, Wu, and Kondo which will be used throughout the Rejection.

Regarding claim 2, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein the data associated with the first reconstructed block is first data and the motion vector is a first motion vector [See claim 1 “storing” limitation and “selecting a motion vector …” limitations for citations (the first set is selected)], the method further comprising:
storing second data associated with the second reconstructed block within the local static memory [See claim 1 for discussion regarding the claimed “local static memory” and additionally Rapaka Figures 5, 13, 14, 16, and 18 (see at least reference characters 104, 106, and 102 (current / second block using motion vector information from a previous / first block in a reference frame) and 310, 312, 314, and 316 (current / second block decoded in an encoded frame) as well as Paragraphs 101 – 106 (processing order of blocks), 167 – 170, 173 – 177 (IntraBC / IBC decoding of current block based on a previous block) and 180 – 183 (method of decoding a current block with a previous block in a frame and processing an additional / second / next block in the video frame)]; and using the second data stored within the local static memory to identify a third set of motion vector candidates for selecting a second motion vector for decoding a third encoded block of the encoded video frame [Rapaka Figures 1, 13 – 14, 16 (see at least reference characters 78, 85, and 92 (buffer)), and 18 as well as Paragraphs 164 (use of on-chip / local memory for the buffers / memories used in the decoder), 167 – 170 and 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), 180 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka); Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216), 20, 24 (signaling re-using motion vector information), 26 – 27 (motion vector stored in memory), 35 (see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 3, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein the second data associated with the second reconstructed block is indicative of a video object associated with the second encoded block [Rapaka Paragraphs 32, 71, and 150 (patterns in blocks motivating the use of the IntraBC prediction mode to re-use motion information where the patterns are obvious variants of the claimed object (see description in Paragraph 71 such as use of graphics information))].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 4, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein the motion vector is determined using sub-pixel interpolation or motion warping [Rapaka Paragraph 151 and 154 (sub-pixel computations in motion vector determinations in motion compensation – obvious to perform in the decoder side) and 171 – 173 (decoder performing inverse encoding steps)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 5, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein, when the second encoded block is decoded, the first decoded block is outside of a restricted area of the encoded video frame [Rapaka Figures 8 – 12 as well as Paragraphs 106 – 114 (see regions marked as valid / invalid prediction regions for motion vector re-use thus the second block uses a valid first region), 116, 123, 125 (restrictions on IntraBC regions for motion vectors used), and 129 – 133 (signaling restrictions in search regions / available blocks for IntraBC motion vectors); Wu Figures 6 – 9 (showing available and unavailable regions for IntraBC) as well as Paragraphs 27 – 31 (regions available / unavailable for IntraBC and thus the first block is available to use for IntraBC for the second block outside of the unavailable restricted area)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 6, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein one or more syntax elements encoded to a bitstream from which the encoded video frame is decoded indicate whether to use the first set of motion vector candidates or the second set of motion vector candidates to select the motion vector [Rapaka Figures 13 – 14 (signaling syntax for MV selection and mode to determine prediction information), 15 – 16 (encoder and decoder for creating and processing bitstreams), 17 – 18 (methods for encoding / decoding with IntraBC) as well as Paragraphs 152 – 156 (generating syntax elements for MV selection at the decoder), 161 and 164 – 171 (receiving encoded information including syntax elements for prediction), and 177 – 181 (syntax elements for MV selection / determination in the decoder from the encoder)], wherein selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates [See claim 1 “selecting” limitation for citations] comprises:
selecting the motion vector from the one of the first set of motion vector candidates or the second set of motion vector candidates based on the one or more syntax elements [Rapaka Figures 13 – 14 (signaling syntax for MV selection and mode to determine prediction information), 16 (see at least reference characters 81, 82, 84, and 85), 18 (methods for decoding with IntraBC) as well as Paragraphs 161 and 164 – 171 (receiving encoded information including syntax elements for prediction to select the IntraBC set of MVs or motion compensation / inter / intra prediction), and 177 – 181 (syntax elements for MV selection / determination)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 8, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
storing, in a local static memory of a hardware decoder used to decode an encoded video frame, first reconstructed block data associated with a first encoded block previously decoded from the encoded video frame [Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka) and additionally Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216 (acquiring information and memories to use for decoding)), 20, 24, (signaling re-using motion vector information), 26 – 27 (motion vector stored as part of intra block copy for modifying Wu’s memory usage), 35 (memory local to the decoding / video processing section – see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)], by dequantizing, inverse transforming, predicting, reconstructing, and filtering video data of the first encoded block [Rapaka Figure 16 (see at least reference characters 29 and 78 (input encoded frames), 86 (inverse quantization is an obvious variant of dequantization), 88 (inverse transform), 81, 82, 84, 85 (prediction steps including IntraBC mode / motion vector re-use), 90 (reconstruction), and 91 (filtering the decoded block)) and 18 (decoding method) as well as Paragraphs 162 – 164 (decoding slices / frames and the blocks therein), 167 (frame based decoding), 168 – 171 (prediction / IntraBC / motion compensation used in decoding), 172 – 174 (decoding steps including inverse transform, dequantization, reconstruction, and filtering including frame based decoding)];
decoding a second encoded block of the encoded video frame [Rapaka Figures 5, 13, 14, 16, and 18 (see at least reference characters 104, 106, and 102 (current / second block using motion vector information from a previous / first block in a reference frame) and 310, 312, 314, and 316 (current / second block decoded in an encoded frame) as well as Paragraphs 167 – 170, 173 – 177 (IntraBC / IBC decoding of current block based on a previous block) and 180 – 183 (method of decoding a current block with a previous block in a frame)] by:
selecting a motion vector from one of a first set of motion vector candidates or a second set of motion vector candidates, wherein the first set of motion vector candidates is identified by performing motion compensation based on the first reconstructed block data stored within the local static memory [See next limitations for citations of the references as the first block is within the claimed reference frame], and wherein the second set of motion vector candidates is identified by performing motion compensation based on reference frame data stored within the local static memory [Rapaka Figures 5, 13 – 14 (signaling selection of mode and motion information to use in encoding / decoding) 16 (see at least reference characters 78, 92 (buffers storing motion information), 81, 82, 84, and 85 (prediction modes to select from including IntraBC), and 18 (see at least reference characters 310, 312, 314, and 316) as well as Paragraphs 139 – 142 (signaling to the IntraBC unit in an encoder / decoder to re-use previous motion vector information or to perform Intra or Inter prediction (e.g. motion compensation)), 163 – 165 (memories used in prediction / reconstruction of decoded blocks), 167 – 171 (selection of prediction techniques to use (e.g. IBC / IntraBC or not and if IntraBC which motion vector to select from the local / on-chip buffers based on signaled syntax elements)), 174 – 177 and 180 – 183 (prediction region / blocks re-using motion information from previous blocks when using IntraBC / IBC coding mode where syntax elements select the prediction information needed or inter prediction within the reference frames); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka in storing motion vectors for IntraBC – as further evidenced by Kondo); Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216 (acquiring information and memories to use for decoding)), 20, 24, (signaling re-using motion vector information), 26 – 27 (motion vector stored as part of intra block copy for modifying Wu’s memory usage), 35 (memory local to the decoding / video processing section – see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)]; and 
reconstructing the second encoded block using the motion vector to produce second reconstructed block [Rapaka Figures 5, 13 – 14, 16 and 18 (decoder and method) as well as Paragraphs 167 – 170, 173 – 177 (motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), and 180 – 183 (method of decoding a current block with previous motion information of a previous block)]; and
storing, in the local static memory, the second reconstructed block data associated with the second decoded block, wherein the hardware decoder is configured to use the second reconstructed block data to decode one or more other encoded blocks from the encoded video frame [The Examiner observes the limitation is an obvious duplication of the first limitation thus repeats the citations Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information from IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka); Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216 (acquiring information and memories to use for decoding)), 20, 24, (signaling re-using motion vector information), 26 – 27 (motion vector stored as part of intra block copy for modifying Wu’s memory usage), 35 (memory local to the decoding / video processing section – see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo as the scope of the method claims are similar and thus similar motivation exists.

Regarding claim 9, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein the first reconstructed block data is indicative of a first video object associated with the first encoded block and the second reconstructed block data is indicative of a second video object associated with the second encoded block [Rapaka Figure 5 and Paragraphs 32, 71, and 150 (patterns in blocks motivating the use of the IntraBC prediction mode to re-use motion information where the patterns are obvious variants of the claimed object (see description in Paragraph 71 such as use of graphics information) further the patterns are used between blocks / frames (in at least Paragraphs 71 and 150 multiple blocks have the patterns) thus rendering obvious the duplication of parts (MPEP2144.04 VI B “Duplication of Parts”))].
Please see claim 8 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 10, see claim 4 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 11, see claim 5 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 12, see claim 6 for the same / very similar method limitation for citations and thus is similarly Rejected.

Regarding claim 21, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
decoding a second encoded block of the encoded video frame [Rapaka Figures 5, 13, 14, 16, and 18 (see at least reference characters 104, 106, and 102 (current / second block using motion vector information from a previous / first block in a reference frame) and 310, 312, 314, and 316 (current / second block decoded in an encoded frame) as well as Paragraphs 167 – 170, 173 – 177 (IntraBC / IBC decoding of current block based on a previous block) and 180 – 183 (method of decoding a current block with a previous block in a frame)] by:
selecting a motion vector from one of a first set of motion vector candidates or a second set of motion vector candidates, wherein the first set of motion vector candidates is identified by performing motion compensation based on first reconstructed block data stored within the local static memory of a hardware decoder [See next limitations for citations of the reference blocks as the first block is within the claimed reference frame and citations treating the local static memory; Addressing the hardware decoder see Rapaka Figures 1, 13 – 14, and 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers);], and wherein the second set of motion vector candidates is identified by performing motion compensation based on reference frame data stored within the local static memory [Rapaka Figures 5, 13 – 14 (signaling selection of mode and motion information to use in encoding / decoding) 16 (see at least reference characters 78, 92 (buffers storing motion information), 81, 82, 84, and 85 (prediction modes to select from including IntraBC), and 18 (see at least reference characters 310, 312, 314, and 316) as well as Paragraphs 139 – 142 (signaling to the IntraBC unit in an encoder / decoder to re-use previous motion vector information or to perform Intra or Inter prediction (e.g. motion compensation)), 163 – 165 (memories used in prediction / reconstruction of decoded blocks), 167 – 171 (selection of prediction techniques to use (e.g. IBC / IntraBC or not and if IntraBC which motion vector to select from the local / on-chip buffers based on signaled syntax elements)), 174 – 177 and 180 – 183 (prediction region / blocks re-using motion information from previous blocks when using IntraBC / IBC coding mode where syntax elements select the prediction information needed or inter prediction within the reference frames); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka in storing motion vectors for IntraBC – as further evidenced by Kondo); Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216 (acquiring information and memories to use for decoding)), 20, 24, (signaling re-using motion vector information), 26 – 27 (motion vector stored as part of intra block copy for modifying Wu’s memory usage), 35 (memory local to the decoding / video processing section – see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)];
wherein the first reconstructed block data stored within the local static memory is associated with a first encoded block preceding the second encoded block within the encoded video frame [See previous limitation for citations of Rapaka, Wu, and Kondo for treatment of the “local static memory” (e.g. Wu Paragraphs 24 – 28 and Kondo Paragraphs 399 – 406) and additionally Rapaka Figures 1, 5 (see at least reference characters 102 (second encoded block) and 104 (first encoded block)), 13 – 14, 16 (see at least reference characters 78, 85, and 92 (buffer)), and 18 (see use of predictive / other blocks to form a prediction / motion vector in IntraBC for the first block (second block claimed as an obvious variant to one of ordinary skill in the art)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 168 and 173 – 175 (storing MV information for IntraBC in a buffer), 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers)],
wherein the first reconstructed block is produced by decoding the first encoded block before the decoding of the second encoded blocks [Rapaka Figures 5 (see at least reference characters 102 (second encoded block) and 104 (first encoded block – rendering obvious being processed before the second block)), 16 (see at least reference characters 29 and 78 (input encoded frames), 86 (inverse quantization is an obvious variant of dequantization), 88 (inverse transform), 81, 82, 84, 85 (prediction steps including IntraBC mode / motion vector re-use), 90 (reconstruction), and 91 (filtering the decoded block)) and 18 (see use of predictive / other blocks as processed before the first block used to form a prediction / motion vector in IntraBC for the first block (second block claimed as an obvious variant to one of ordinary skill in the art of the decoding order claimed)) as well as Paragraphs 100 – 106 (order for processing blocks in a frame), 162 – 164 (decoding slices / frames and the blocks therein), 167 (frame based decoding), 168 – 171 (prediction / IntraBC / motion compensation used in decoding), 172 – 174 (decoding steps including inverse transform, dequantization, reconstruction, and filtering including frame based decoding)]; and
reconstructing the second encoded block using the motion vector to produce second reconstructed block [Rapaka Figures 5, 13 – 14, 16 and 18 (decoder and method) as well as Paragraphs 167 – 170, 173 – 177 (motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), and 180 – 183 (method of decoding a current block with previous motion information of a previous block)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo as the scope of the method claims are similar and thus similar motivation exists.

Regarding claim 22, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
storing the second reconstructed block data within the local static memory [See claim 21 for discussion regarding the claimed “local static memory” (e.g. Wu Paragraphs 34 – 38 and Kondo Paragraphs 399 – 406) and additionally Rapaka Figures 1, 5, 13 – 14, 16 (see at least reference characters 78, 85, and 92 (buffer)), and 18 as well as Paragraphs 101 – 106 (processing order of blocks), 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 170 and 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), 180 – 183 (method of decoding a current block with a previous block in a frame and processing an additional / second / next block in the video frame), and 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers)]; and
using the second reconstructed block data to identify a third set of motion vector candidates for selecting a second motion vector for decoding a third encoded block of the encoded video frame [Rapaka Figures 1, 13 – 14, 16 (see at least reference characters 78, 85, and 92 (buffer)), and 18 as well as Paragraphs 164 (use of on-chip / local memory for the buffers / memories used in the decoder), 167 – 170 and 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), 180 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka); Kondo Figures 2 (see at least reference characters 118 and 119), 19 (see at least reference characters 211, 215, and 216), 20, 24 (signaling re-using motion vector information), 26 – 27 (motion vector stored in memory), 35 (see at least reference character 1515) as well as Paragraphs 214 – 216 (decoding / reconstructing block data), 252, 258 – 261 (motion vector and block data stored for re-use in intra block copy processing), 267 – 269 (acquiring motion vector and block data for re-use from a memory), and 399 – 406 (usage of SRAM / static memory as a local memory in a video processor to render obvious selection of memories as taught by Wu and storing information as taught by Rapaka)].
Please see claim 21 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 23, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
storing the first reconstructed block data within the local static memory responsive to producing the first reconstructed block data by decoding the first encoded block [See claim 21 for treatment of the “local static memory” claimed and additionally the “selecting” limitation and the second “wherein” clause within the “selecting” limitation for citations as well as Rapaka Figures 16 (see at least reference characters 78, 85, and 92 (buffer)) as well as Paragraphs 164 (use of on-chip / local memory for the buffers used in the decoder), 167 – 170 (slice / frame based decoding), 173 – 177 (storing MV information from IntraBC in a buffer where motion / block vectors signaled for re-use / decoding with stored motion vector for another block previously decoded), and 184 – 186 (hardware embodiments of the decoder and memory implementations of various decoder buffers); Wu Figures 10 – 11 as well as Paragraphs 34 – 38 (SRAM renders obvious the static memory feature claimed to be included into the memory implementations of Rapaka); Kondo Figure 35 (see at least reference character 1515) as well as Paragraphs 399 – 406 (use of local static memory rendering obvious / motivates choices in selection of memories used locally)].
Please see claim 21 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 24, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information).  The combination teaches
wherein the motion vector is selected based on one or more syntax elements decoded from a bitstream to which the encoded video frame is encoded [Rapaka Figures 13 – 14 (signaling syntax for MV selection and mode to determine prediction information), 15 – 16 (encoder and decoder for creating and processing bitstreams), 17 – 18 (methods for encoding / decoding with IntraBC) as well as Paragraphs 152 – 156 (generating syntax elements for MV selection at the decoder), 161 and 164 – 171 (receiving encoded information including syntax elements for prediction), and 177 – 181 (syntax elements for MV selection / determination in the decoder from the encoder)].
Please see claim 21 for the motivation to combine Rapaka, Wu, and Kondo.

Regarding claim 25, see claim 3 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 26, see claim 5 for the same / very similar method limitation for citations and thus is similarly Rejected.
Regarding claim 27, see claim 4 for the same / very similar method limitation for citations and thus is similarly Rejected.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka, Wu, and Kondo as applied to claims 1 and 8 above, and further in view of Coward, et al. (US PG PUB 2017/0078676 A1 referred to as “Coward” throughout).
Regarding claim 7, Rapaka teaches the use of memories / buffers to store motion vector information and Intra Block Copy (IntraBC or IBC) techniques to locally re-use motion vectors thus has a restricted area / region when given parallel processing / search region considerations for processing groups of blocks / slices.  While Rapaka renders obvious the claim limitation, Wu is relied upon to address contrasts with the present invention in particular memory usage and restricted areas.  Wu teaches IntraBC coding / decoding techniques using static memories (e.g. SRAMs) and other parallel processing considerations to modify the restricted areas of Rapaka and the memory usage of Rapaka.  Kondo additionally supports choices in types of memory to use (e.g. static or dynamic memory implementations) and information to store on memory for intra block copy processing / re-using motion vectors within the same frame being decoded.  Coward teaches the obvious variants between use of key frames and I frames supporting Rapaka as teaching an obvious variant of the present invention’s use of key frames.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Rapaka’s teachings to combine the memory usage / static memories of Wu and to use modify the restricted area / parallel processing considerations as taught by Wu and memory selection considerations as taught by Kondo as well as contents of information stored on memories for intra block copy processing (e.g. storing motion information) and to understand I-frames are key frames as taught by Coward.  The combination teaches
wherein the encoded video frame is a key frame [Rapaka Figure 5 as well as Paragraphs 71 (IntraBC for intra frames), 149 – 150, 164 and 167 – 169 (slice / frame type signaled to a decoder); Coward Paragraphs 45, 160, 166, and 182 (rendering obvious the key frame as an I-frame)].
Please see claim 1 for the motivation to combine Rapaka, Wu, and Kondo.
The motivation to combine Coward with Kondo, Wu and Rapaka is to combine features in the same / related field of invention of encoding and decoding video [Coward Paragraph 2] in order to provide the understanding one of ordinary skill in the art would have and to improve bitrates and bit allocations for encoding / decoding [Coward Paragraphs 53 – 55 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Rapaka, Wu, Kondo, and Coward which will be used throughout the Rejection.

Regarding claim 13, see claim 7 for the same / very similar method limitation for citations and thus is similarly Rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin, et al. (US PG PUB 2017/0188033 A1 referred to as “Lin” throughout) teaches in Figure 4 the use of local memories for reusing motion prediction information and in Figures 8 – 10 (subfigures included) various memory management schemes and cache usage for re-using motion vector information and additionally Figures 14 – 16 teach the use of decoding and previewing / loading availability of motion vectors for local motion compensation processing.  Rovati, et al. (US Patent #6,996,179 B2 referred to as “Rovati” throughout) in which Figures 1, 2, 5, 7, and 9 – 10 illustrate memory management for motion vector information to refer to in searching for motion vectors for a current block based on previously encoded / decoded blocks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487